I disagree with the majority's disposition of the second assignment of error.  Based on the transcript of the sentencing hearing, the trial court failed to make the requisite findings enumerated in R.C. 2929.14(C) to justify the imposition of the maximum sentence.  The trial court must "use some language that is close, if not identical, to the statutory criteria when articulating its findings."  State v. Riggs (Oct. 11, 2000), Summit App. No. 19846, unreported, at 3.  Accordingly, I would sustain the second assignment of error and remand for re-sentencing.  I concur with the majority's resolution of the remaining assignments of error.